        Case: 3:19-cv-00248-jdp Document #: 99 Filed: 04/15/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JERRY SIMONSON, RAYMOND BOYLE,
AND MICHAEL O’GRADY,

        Plaintiff,                                   Case No. 19-cv-248-jdp

   v.

KASIETA LEGAL GROUP, LLC, SHERIFF
ROGER BRANDER, SHERIFF DEPUTY
BENJAMIN OETZMAN, CITY OF PORTAGE,
PORTAGE COMMUNITY SCHOOL
DISTRICT BOARD OF EDUCATION, MARK
HAZELBAKER, JUDGE WILLIAM ANDREW
VOIGHT, BRAD SCHIMEL, BRIAN
O’KEEFE, RANDALL SCHNEIDER, SHERIFF
DEPUTY CHRISTOPHER ZUNKER, CITY
OF WISCONSIN DELLS, AXLEY
BYRNELSON, LLP, AND STAFFORD
ROSENBAUM, LLP, COLUMBIA COUNTY,
AND JOSH KAUL,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.




        /s/                                                4/15/2020
        Peter Oppeneer, Clerk of Court                        Date
